DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/07/2022.  These drawings are approved.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The amendment dated 02/07/2022 has obviated all the issues raised in the Office Action dated 11/01/2022, thus placed the instant application in condition for allowance.  Specifically, the prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claim invention having the following novel and unobvious features of "the changeable switched address is distinct from the unique cellular network address," and "at least one automated processor, configured to: identify the switched network address of the switched network communication interface; communicate a universal identifier of the communication device and the switched packet network address through the cellular network communication interface over the cellular network; control communication between the secure execution module and the cellular network system to authenticate the communication device; and establish an interactive voice communication session directed to the communication device at the cellular network address, over the switched network, based on the switched network address communicated to the cellular network server and dependent on authentication of the communication device," as recited in group claims 1-12; and "the changeable switched address is distinct from the unique cellular network address; and  at least one automated processor, configured to: communicate a universal identifier of the communication device and a switched packet network address through the cellular network communication interface over the cellular network; and establish an interactive voice communication session initiated inbound to the communication device, over the switched network, based on the switched network address, dependent on authentication of the communication device with the subscriber identity module," as recited in group claims 13-20, structurally and functionally interconnected with other limitations in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 14, 2022